   8:17-cv-00469-BCB-CRZ Doc # 40 Filed: 06/19/20 Page 1 of 1 - Page ID # 89



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

RONALD HANSEN,

                        Plaintiff,                                     8:17-CV-469

        vs.
                                                                       JUDGMENT
AMERICAN AIRLINES, INC.,

                        Defendant.


       This matter is before the Court on the parties’ joint Stipulation for Dismissal with Prejudice

(Filing 39). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this case is dismissed with

prejudice, each party to bear its own fees and costs.



       Dated this 19th day of June, 2020.

                                                        BY THE COURT:


                                                        ___________________________
                                                        Brian C. Buescher
                                                        United States District Judge
